United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2603
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Javon N. Shackleford

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 12, 2016
                                Filed: July 27, 2016
                                  ____________

Before LOKEN, ARNOLD, and BENTON, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

      Javon N. Shackleford conditionally pleaded guilty to disposing of a firearm to
a convicted felon in violation of 18 U.S.C. § 922(d)(1), reserving the right to appeal
denial of his motion to suppress the firearm, which was seized during a warrantless
search of his vehicle. The district court1 ruled that the search was constitutionally
permissible under the automobile and lawful inventory search exceptions to the
Fourth Amendment principle “that searches conducted outside the judicial process,
without prior approval by judge or magistrate, are per se unreasonable.” Arizona v.
Gant, 556 U.S. 332, 338 (2009) (quotation omitted). Shackleford appeals, arguing
the search was not permitted by either exception. Reviewing the district court’s
factual findings for clear error and its legal conclusions de novo, we affirm. See
United States v. Arrocha, 713 F.3d 1159, 1160 (8th Cir. 2013) (standard of review).

                                  I. Background.

       At the suppression hearing, Kansas City Police Officer Darren King testified
that he and his partner, Officer William Edwards, were patrolling in the neighborhood
of the Hope City mission and received a report that a man named “Javon,” driving a
red Chevrolet Monte Carlo, may be coming to “shoot up” a nearby residence. Police
records admitted at the hearing reflected that Officer Michael Miles had interviewed
Kimberly Farley, who reported that Javon Shackleford assaulted her at Hope City the
previous day; that she had seen Shackleford with a firearm a few weeks earlier; and
that Shackleford and a man named Quentin Fantroy were looking for her. Shortly
thereafter, Officer Cooley spoke with Farley’s sister, who reported that Shackleford
had assaulted Farley the day before and was coming to cause another disturbance at
Farley’s home near Hope City. Officer Cooley instructed dispatch to have police
officers in the area be on the lookout for “Javon,” who may be driving from
neighboring Wyandotte County in a red Monte Carlo to shoot up Farley’s house.




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the Report and Recommendation of the Honorable
Sarah W. Hays, Chief United States Magistrate Judge for the Western District of
Missouri.

                                         -2-
       At 1:18 p.m., King and Edwards observed a red Monte Carlo a block or two
from Hope City. King asked dispatch to run the license-plate number, which revealed
that Javon Shackleford owned the vehicle. The officers activated their emergency
lights, and the vehicle pulled over, parking legally. King approached and asked the
driver for his name, which Shackleford provided. King instructed Shackleford to get
out and place his hands on the vehicle. King testified that he then frisked Shackleford
because of the report he might be armed. The frisk did not reveal a firearm. King
handcuffed Shackleford and escorted him to the rear of the vehicle, where he sat on
the curb. When Officer Miles advised that Farley wished to prosecute the assault,
Officer King arrested Shackleford. The officers also learned that Shackleford was a
convicted felon. Shackleford denied their request for consent to search the vehicle.

       A few minutes into the stop, Fantroy and a woman named Samantha
approached, sat next to Shackleford behind the Monte Carlo, and asked the officers
what they were doing. One officer explained, “We are here because of . . . some fight
or something that’s supposed to happen or break out.” When Samantha protested,
another officer said that they had a call that Shackleford and others were on their way
to shoot up Farley’s house. Samantha and Shackleford requested that the officers
release the vehicle to Samantha. The officers refused. One stated, “As I’ve been
explaining to you, there was [inaudible] a weapon in here, and we . . . cannot have
anyone go in this car or jump in this car, as it puts our lives at stake.” At no point did
the officers handcuff or restrain either Fantroy or Samantha.

      King testified that he decided to tow the vehicle. He did not release the vehicle
to Samantha because he believed that it was going to be used in a crime, that it was
possibly used in a crime the day before, and that there could be a firearm in the
vehicle. King testified he did an “inventory search” of the vehicle at the scene,
uncovering a loaded handgun in the glove compartment.




                                           -3-
                                  II. Discussion.

      On appeal, Shackleford argues the district court erred in concluding that the
warrantless search of his vehicle was reasonable under the Fourth Amendment
automobile and lawful inventory search exceptions.

       The Automobile Exception. Probable cause to believe that an automobile
contains contraband or evidence of criminal activity has long been held to justify a
warrantless search of the automobile and seizure of the contraband. See Gant, 556
U.S. at 347; United States v. Ross, 456 U.S. 798, 806-09 (1982); United States v.
Davis, 569 F.3d 813, 816 (8th Cir. 2009).2 “Probable cause exists where there is a
‘fair probability that contraband or evidence of a crime will be found in a particular
place.’” United States v. Donnelly, 475 F.3d 946, 954 (8th Cir.), cert. denied, 551
U.S. 1123 (2007), quoting Illinois v. Gates, 462 U.S. 213, 238 (1983). “Probable
cause may be based on the collective knowledge of all law enforcement officers
involved in an investigation and need not be based solely upon the information within
the knowledge of the officer on the scene if there is some degree of communication.”
United States v. Wells, 347 F.3d 280, 287 (8th Cir. 2003) (quotation omitted), cert.
denied, 541 U.S. 1081 (2004).

     Here, the district court concluded the officers had probable cause to search
Shackleford’s vehicle under the automobile exception:

      2
        This exception is distinct from the search-incident-to-lawful-arrest exception
at issue in Gant. In Gant, the Court narrowed the incident-to-arrest exception to
situations where “the arrestee is unsecured and within reaching distance of the
passenger compartment,” or where there is “reason[] to believe evidence relevant to
the crime of arrest might be found in the vehicle.” 556 U.S. at 343 (quotation
omitted). The automobile exception requires probable cause to believe contraband
or evidence of any crime will be found in the vehicle, not merely reason to believe
evidence of the crime of arrest will be found.


                                         -4-
            [T]he officers had been provided information that Javon, the party
      involved in the assault the previous day, was coming back to create
      another disturbance. The victim of the assault told officers that she had
      seen Javon with a gun a few weeks prior. Further, the officers were
      advised that Javon would possibly be armed and that he was going to
      shoot up the house of the victim. The officers also knew that
      Shackleford was a convicted felon. Having received information that
      defendant Shackleford was possibly armed and that he was going to
      shoot up somebody’s house, and not finding a weapon on Shackleford’s
      person, Officer King testified that he suspected the weapon was in the
      vehicle. (Record citations omitted.)

        On appeal, Shackleford argues the officers had no reliable information that a
firearm would be found in the vehicle because the only mention of a potential firearm
came from Farley’s sister, an anonymous source, and the source of her information
was unknown. But the argument understates the officers’ collective information.
First, as in United States v. Olson, 262 F.3d 795, 798 (8th Cir. 2001), Farley’s sister
“was not a completely anonymous informant.” She was Farley’s sister, and she told
Officer Cooley that Shackleford had assaulted Farley at Hope City the day before and
that Shackleford was possibly armed and on his way to shoot up Farley’s nearby
house. Second, assault victim Farley told Officer Miles that Shackleford had
assaulted her and that Shackleford and Quentin Fantroy, friends of her ex-boyfriend,
“were just at her sister’s house looking for the victim.” The sisters’ separate
statements were sufficiently specific and consistent to warrant an immediate alert to
officers in the neighborhood to intercept “Javon,” driving a red Monte Carlo, to
prevent a potentially violent disturbance.

      Third, Officers King and Edwards were in the area, quickly spotted the Monte
Carlo near Hope City and Farley’s home, and made an investigative stop that
Shackleford does not challenge. King and Edwards learned during the stop that
Shackleford was a convicted felon. He was unarmed but refused to consent to a



                                         -5-
search of his vehicle. Fantroy -- the other man named by Farley -- appeared on the
scene within minutes, and Shackleford asked that the vehicle be released to Fantroy’s
companion, Samantha. In these circumstances, the sister’s information that
Shackleford might be armed was sufficiently corroborated by Farley and by what the
officers observed to provide “a fair probability that contraband or evidence of a
crime” would be found in the vehicle. Accordingly, they had probable cause to make
an immediate warrantless search under the well-established automobile exception.

      We conclude the district court properly denied Shackleford’s motion to
suppress because the search was constitutionally proper under the automobile
exception. Thus, we need not resolve his additional contention that Officer King’s
decision to conduct an inventory search before towing the vehicle was not a valid
inventory search. See generally Arrocha, 713 F.3d at 1162-64.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -6-